DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.
 
Response to Amendment

The amendment filed 22 July 2022 is entered.  Claims 1-9 and 11-21 are currently pending in the application.  Claims 18-20 are withdrawn.  The rejections of record from the office action dated 25 May 2022 not repeated herein have been withdrawn.

Terminal Disclaimer

The terminal disclaimer filed on 22 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/463,836 and 16/469,590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support to recite “wherein, the article is not a film or sheet”.  While applicant points to the instant specification at [0016] for support, [0016] makes no mention of “sheet” and states that the invention is distinguished form “flexible, planar (two-dimensional) films, which does not provide support to broadly recite “wherein, the article is not a film or sheet”.
Claims 2-9 and 11-17 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “fixed shape” renders the claim indefinite because it is unclear what is meant by this.  There is no clear definition in the instant specification.  Examiner interprets this to mean that the article is solid and therefore necessarily has a fixed shape given that it is not flowing. 
Claims 2-9 and 11-17 are rejected as depending from claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2011/0256334 A1) in view of Aitken et al. (US 2009/0121333 A1).
Regarding claims 1-9, 12-17 and 21, Edwards discloses articles comprising a multi-layer sheet that may be used to package food items, medical devices, pharmaceutical materials, wherein the sheet comprises an inorganic layer sandwiched between two carrier films, wherein the carrier films may comprise plastics such as PEN or PET and the inorganic layer may comprise a tin fluorophosphate glass (i.e. a multi-layer three-dimensional article comprising a first layer, a second layer and a glass layer between the first layer and the second layer; alkali phosphate glass; tin fluorophosphate glass; first layer comprises a polymer and the second layer comprises a polymer; first and second layers comprise the same polymer; container) (abstract, [0017]-[0019], [0027]), wherein the carrier films can have a thickness form about 15 to 500 microns and the inorganic film has a thickness from about 0.5 to 10 microns (i.e. overlapping a ratio of thickness of the glass layer to a thickness of the first layer is 1:3 or less and overlapping a ratio of thickness of the glass layer to a thickness of the second layer is 1:3 or less; overlapping a ratio of thickness of the glass layer to the thickness of the first layer is from about 1:3 to about 1:200, overlapping a ratio of thickness of the glass layer to the thickness of the second layer is from about 1:3 to about 1:200; overlapping the glass layer has a thickness of about 50 or 20 micrometers or less; thicknesses of the first and second layers are substantially the same) ([0020]).  It is the examiner’s position that since the article is solid, it will necessarily have a fixed shape.  It is also noted that Edwards discloses that the sheet may be free-standing (abstract, [0001]), which would be considered to be a fixed shape.  Further, it is noted that the broad language “comprising” is open to features not claimed.  Therefore, the sheet attached to a rigid substrate such as syringes, ampules and bottles ([0040]) could be considered to be the article and meet the limitations of “wherein, the article is not a film or sheet” and “fixed shape”. 
Edwards does not teach that the glass has a Tg of about 500°C or less or about 300°C or less or about 200°C or less or comprises on an elemental basis tin in a mole percentage within a range from 7.4 to 30 or 12.0 to 17.1 or 15.4 to 17.1, fluorine in a mole percentage within a range from 4.9 to 47.2 or 11.2 to 24.3 or 19.6 to 24.3, phosphorus in a mole percentage within a range from 6.7 to 23.1 or 12.1 to 19.6 or 14.2 to 16.6 or oxygen in a mole percentage within a range from 20.8 to 61.5 or 43.3 to 61.1 or 43.3 to 56.
Aitken discloses an inorganic barrier layer for use in a composite that may be used in a food or medicine container (abstract, [0003]), wherein the inorganic barrier layer comprises glass having 20-85 wt% tin, 10-36 wt% fluorine, 2-20 wt% phosphorus and 10-36 wt% oxygen (Table 1).  These amounts overlap the instantly claimed mole percentages.  For example, a composition having 55 wt% tin, 12 wt% fluorine, 13 wt% phosphorus and 20 wt% oxygen would have the following mole percentages: 16.7 mole% tin, 22.8 mole% fluorine, 15.2 mole% phosphorus and 45.3 mole% oxygen.     
Edwards and Aitken are analogous art because they both teach about multilayer articles for use in food and medicine packaging.  It would have been obvious to use the glass of Aitken as the tin and phosphorous containing glass of the film of Edwards in order to provide a film having good barrier properties and because doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
	Given that the glass layer of modified Edwards is identical in composition to the instantly claimed glass layer, it is the examiner’s position that it will intrinsically have a Tg of about 500°C or less or about 300°C or less or about 200°C or less.
It is noted that Edwards discloses forming the sheet by hot pressing (i.e. molded) ([0024]).  Alternatively, although Edwards does not specifically disclose that the package is “molded” as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed “molded” and given that modified Edwards meets the requirements of the claimed article, modified Edwards clearly meets the requirements of the present claims.
	Regarding claim 17, Edwards discloses that the finished article may be a syringe ([0040]).
	Regarding claim 21, Edwards teaches an embodiment wherein the glass is encapsulated by the carrier films (i.e. by the first and second layers) and does not constitute a surface of the article (Fig. 2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2011/0256334 A1) and Aitken et al. (US 2009/0121333 A1), as applied to claim 1 above, in view of Osborn et al. (US 2015/0298439 A1).
Regarding claim 11, modified Edwards discloses all of the claim limitations as set forth above.  Modified Edwards does not disclose that the first and second layers comprise a cyclic olefin copolymer (COC).
Osborn discloses that PEN and PET are equivalent to and interchangeable with COC as polymers for a polymeric layer in a multilayer film for packaging applications (abstract, [0033]).
Edwards and Osborn are analogous art because they both teach about multilayer films for packaging applications.  It would have been obvious to one of ordinary skill in the art to interchange the PEN or PET in the carrier layers of Edwards with COC as taught by Osborn because they are equivalent and interchangeable and doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result. 

 Response to Arguments

Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive.
Applicant argues that “fixed-shape” is defined as an article that is rigid and distinguished from something that is flexible or shape conforming articles such as films at [0016] of the instant specification.
Applicant’s argument is not persuasive given that there is no clear definition for “fixed shape” set forth in [0016].  The instant specification at [0016] merely states that the article is “fixed shape as distinguished form flexible, planar (two-dimensional) films”.  While this sets forth what fixed shape is distinguished from (flexible, planar (two-dimensional) films), this is not a clear definition of “fixed shape”.
Applicant argues that the article of Edwards is not “fixed shape”.
As set forth above, it is the examiner’s position that since the article is solid, it will necessarily have a fixed shape.  It is also noted that Edwards discloses that the sheet may be free-standing (abstract, [0001]), which would be considered to be a fixed shape.  Further, it is noted that the broad language “comprising” is open to features not claimed.  Therefore, the sheet attached to a rigid substrate such as syringes, ampules and bottles ([0040]) could be considered to be the article and meet the limitations of “wherein, the article is not a film or sheet” and “fixed shape”. 
Applicant argues that Edwards does not meet the limitations of claim 17.
As set forth above, Edwards discloses that the finished article may be a syringe ([0040]).
Applicant argues that Edwards does not meet the limitations of new claim 21.
As set forth above, Edwards teaches an embodiment wherein the glass is encapsulated by the carrier films (i.e. by the first and second layers) and does not constitute a surface of the article (Fig. 2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782